department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel att from subject deborah a butler assistant chief_counsel cc dom fs corp redemptions and related corporations this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corp1 corp2 date1 date2 year1 year2 month1 dollar_figurea dollar_figureb dollar_figurec business x date3 date4 dollar_figured issue sec_1 whether the taxpayer’s transfer of all of his stock in his controlled_corporation corp2 to a second corporation corp1 controlled by the taxpayer in exchange for the forgiveness of debt the shareholder owed to the second corporation corp1 constitutes a dividend under sec_301 pursuant to sec_304 whether the exception provided by sec_304 applies to the taxpayer’s transfer of all of his stock in his controlled_corporation corp2 to a second corporation corp1 controlled by him in exchange for the forgiveness of debt the shareholder owed to the second corporation corp1 conclusion sec_1 the taxpayer’s transfer of all of his stock in his controlled_corporation corp2 to a second corporation corp1 controlled by the taxpayer in exchange for the forgiveness of debt the shareholder owed to the second corporation corp1 constitutes a dividend under sec_301 pursuant to sec_304 the exception provided by sec_304 does not apply to the taxpayer’s transfer of all of his stock in his controlled_corporation corp2 to a second corporation corp1 controlled by him in exchange for the forgiveness of debt the shareholder owed to the second corporation corp1 facts the taxpayer incorporated corp1 on date1 the taxpayer has always owned percent of the stock of corp1 corp1 engaged in business x and computed taxes under the subchapter_c rules on date2 the taxpayer incorporated corp2 at all relevant times the taxpayer owned all the outstanding corp2 stock corp2 is a subchapter_c_corporation beginning in year1 and continuing through month1 of year2 through a series of at least twelve transactions the taxpayer borrowed funds from corp1 in amounts that totaled dollar_figurea at least some of those loans were documented by notes issued by the taxpayer to corp1 the taxpayer loaned funds to corp2 between year1 and year2 however it is not known whether the money loaned to corp2 actually came from the corp1 borrowings on date3 the taxpayer and corp2 agreed to convert two promissory notes payable by corp2 to the taxpayer that totaled dollar_figureb into one promissory note in the amount of dollar_figurec and dollar_figured of paid in capital on date4 the taxpayer transferred all of his shares of corp2 to corp1 in exchange for corp1’s forgiving the taxpayer’s dollar_figurea debt as a result the taxpayer still owned percent of corp1 and corp1 now owns percent of corp2 law and analysis law a stock_redemption is defined by sec_317 as a situation where a corporation acquires its stock from a shareholder in exchange for property sec_302 provides the taxability rules for these stock redemptions under sec_304 when the same shareholder controls two corporations and that shareholder contributes stock of one of the controlled corporations to the other controlled_corporation in exchange for property then the property received by the shareholder shall be treated as received in a stock_redemption therefore sec_302 will apply to provide the taxability rule for the stock_redemption thus the shareholder’s interest in the issuing_corporation will be tested under sec_302 to determine whether the redemption will be treated as an exchange or a dividend there are two ways in which sec_302 treats stock redemptions one is under sec_302 and the other is under sec_302 when sec_302 applies the redemption is essentially treated as a sale of stock when sec_302 does not apply then according to sec_302 the redemption is treated as a distribution_of_property to which the dividend rules of sec_301 apply sec_302 applies if either the redemption is not essentially_equivalent_to_a_dividend the distribution is substantially disproportionate with respect to the shareholder the redemption is a termination of the shareholder’s interest or the distribution is in partial_liquidation of its non-corporate shareholder sec_302 the attribution_rules under sec_318 apply in determining if the redemption will be taxed as a exchange under sec_302 or a dividend under sec_302 there is an exception whereby sec_304 does not apply under sec_304 sec_304 does not apply if the acquiring_corporation acquired the transferred stock in an sec_351 transaction the acquiring_corporation assumed a liability the shareholder incurred the liability in order to acquire the transferred stock and the stock was not acquired by the shareholder from a person whose stock was attributable to the shareholder under the sec_318 attribution_rules analysis issue1-whether transfer qualifies under sec_304 the issue here is whether the taxpayer’s transfer of all of his stock in his controlled_corporation corp2 to a second corporation corp1 controlled by the taxpayer in exchange for the forgiveness of debt the shareholder owed to the second corporation corp1 constitutes a dividend under sec_301 pursuant to sec_304 in the instant case the shareholder owned and controlled of both corp1 and corp2 in addition corp1 acquired all of the stock of corp2 from the taxpayer in exchange for corp1 forgiving the taxpayers debt the forgiving of debt is considered property to the taxpayer therefore this transfer qualifies as a transaction under sec_304 and the property received by the shareholder shall be treated as received in a stock_redemption thus the shareholder’s interest in the issuing_corporation corp2 will be tested under sec_302 to determine whether the redemption will be treated as an exchange or a dividend in applying sec_302 to sec_304 the shareholder’s interest in the issuing_corporation is compared before and after the exchange of stock of the issuing_corporation for property in the instant case before the transfer the taxpayer owned directly all the stock in corp2 after the shareholder’s transfer the shareholder still owned all the stock of corp2 constructively since the shareholder owned all of corp1 and corp1 owned all the corp2 stock after the shareholder’s transfer of the corp2 stock to corp1 in exchange for property the taxpayer by attribution under sec_304 and sec_318 still owned all of the stock of corp2 constructively since the transfer resulted in no change in the taxpayers ownership_interest in corp2 there was no substantially disproportionate_distribution redemption to the taxpayer under sec_302 further there was no termination of the shareholder’s interest under sec_302 in addition since the taxpayer owned all the corp2 stock both before and after the taxpayer’s transfer of the corp2 stock to corp1 the transfer will not qualify as essentially not equivalent to a dividend to the taxpayer under sec_302 397_us_301 therefore the transfer of corp2 stock by the taxpayer to corp1 in exchange for property will be considered a dividend under sec_301 to the taxpayer pursuant to sec_304 instead of a sale_or_exchange of corp2 stock issue-2-whether the exception to sec_304 applies the issue here is whether the exception provided by sec_304 applies to the taxpayer’s transfer of all of his stock in his controlled_corporation corp2 to a second corporation corp1 controlled by him in exchange for the forgiveness of debt the shareholder owed to the second corporation corp1 there is an exception whereby sec_304 does not apply under sec_304 sec_304 does not apply if all of the following requirements are met the acquiring_corporation acquired the transferred stock in an sec_351 transaction the acquiring_corporation assumed a liability the shareholder incurred the liability in order to acquire the transferred stock and the stock was not acquired by the shareholder from a person whose stock was attributable to the shareholder under the sec_318 attribution_rules in the instant case the acquiring company corp1 did not assume a liability rather it forgave its sole shareholder’s debt in exchange for the corp2 stock in addition all of the equity the taxpayer had in corp2 before the transfer was as a result of contributions to corp2 a company controlled by the taxpayer under sec_318 a controlled_corporation is a related_party thus the corp2 stock was acquired by the shareholder from corp2 a person whose stock was attributable to the shareholder under the sec_318 attribution_rules thus the exception provided by sec_304 does not apply to the taxpayer’s transfer of all of his stock in his controlled_corporation corp2 to a second corporation corp1 controlled by him in exchange for the forgiveness of debt the shareholder owed to the second corporation corp1 therefore sec_304 will apply to the transfer case development hazards and other considerations please call daniel heins if you have any further questions deborah a butler assistant chief_counsel by arturo estrada acting branch chief corporate branch
